                                                                      Case 2:19-cv-00601-JAD-DJA Document 58
                                                                                                          57 Filed 03/23/21
                                                                                                                   03/18/21 Page 1 of 2




                                                                1 M arqu is A u rbach C offing
                                                                  Craig R. Anderson, Esq.
                                                                2 Nevada Bar No. 6882
                                                                  James A. Beckstrom, Esq.
                                                                3 Nevada Bar No. 14032
                                                                  10001 Park Run Drive
                                                                4 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                5 canderson@maclaw.com
                                                                  jbeckstrom@maclaw.com
                                                                6   A ttorneys forD efend ants
                                                                7                             UN ITE D S TA TE S D IS TRIC T C O URT
                                                                8                                       D IS TRIC T O F N E V A D A
                                                                9 GARY MILLER. an individual,                                                  Case Number:
                                                                                                                                          2:19-cv-00601-JAD-DJA
                                                               10                                   Plaintiff,
                                                                           vs.
                                                               11
MARQUIS AURBACH COFFING




                                                                  NYE COUNTY. Nevada. a political
                                                               12 subdivision of the State of Nevada and doing                    S TIP UL A TIO N A N D O RD E R TO
                          (702) 382-0711 FAX: (702) 382-5816




                                                                  business as the Nye County Sheriff’s Office                  E X TE N D O P P O S ITIO N D E A D L IN E S
                                                               13 and Nye County Animal Control; and                               TO M O TIO N S FO R S UM M A RY
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                  DEPUTY JOHN TOLLE, individually and in                            JUD GM E N T [E C F #48 & #51]
                                                               14 his official capacity as a Nye County Police
                                                                  Officer,                                                                       (FirstRequ est)
                                                               15                              Defendants.
                                                                                                                                                   ECF No. 57
                                                               16
                                                                           Defendants Nye County and Deputy John Tolle (collectively “Nye County
                                                               17
                                                                    Defendants”, and Plaintiff Gary Miller, by and through their respective counsel of record,
                                                               18
                                                                    hereby stipulate to the following:
                                                               19
                                                                           1.      The Parties hereby stipulate and agree that they shall have an additional fifteen
                                                               20
                                                                    (15) days to file their Oppositions to the Motions for Summary Judgment [ECF No. 48 and
                                                               21
                                                                    No. 51].
                                                               22
                                                                           2.      Defendants filed their Motion for Summary Judgment on March 2, 2021 (ECF
                                                               23
                                                                    No. 48) and Plaintiff filed his Motion for Partial Summary Judgment on March 2, 2021 (ECF
                                                               24
                                                                    No. 51).
                                                               25
                                                                           3.      The current deadline to Respond to both Motions for Summary Judgment is
                                                               26
                                                                    March 23, 2021 and the requested extension would make the new deadline April 7, 2021.
                                                               27
                                                                                                                   Page 1 of 2
                                                                                          MAC:11779-123 Stipulation and Order to Extend Deadline to File Opposition to MSJ 3/18/2021 1:14 PM
                                                                      Case 2:19-cv-00601-JAD-DJA Document 58
                                                                                                          57 Filed 03/23/21
                                                                                                                   03/18/21 Page 2 of 2




                                                                1         4.      This extension is the first request and is made in good faith and is not for the
                                                                2 purpose of delay but to facilitate the work schedule of counsel.

                                                                3         IT IS SO STIPULATED.
                                                                4 Dated this 18th day of March, 2021.                           Dated this 18th day of March, 2021.
                                                                5 M A RQ UIS A URB A C H C O FFIN G                             N A Y L O R & B RA S TE R
                                                                6
                                                                  By: /s/James A .B eckstrom                                    By: /s/JenniferL .B raster
                                                                7    Craig R. Anderson, Esq.                                       Jennifer L. Braster, Esq.
                                                                     Nevada Bar No. 6882                                           Nevada Bar No. 9982
                                                                8    James A. Beckstrom, Esq.                                      1050 Indigo Drive, Suite 200
                                                                     Nevada Bar No. 14032                                          Las Vegas, NV 89145
                                                                9    10001 Park Run Drive
                                                                     Las Vegas, Nevada 89145                                         Margaret A. McLetchie, Esq.
                                                               10    A ttorneys forD efend ants                                      Nevada Bar No. 10931
                                                                                                                                     Alina M. Shell, Esq.
                                                               11                                                                    Nevada Bar No. 11711
MARQUIS AURBACH COFFING




                                                                                                                                     M C L E TC H IE L A W
                                                               12                                                                    701 East Bridger Ave., Ste. 520
                          (702) 382-0711 FAX: (702) 382-5816




                                                                                                                                     Las Vegas, NV 89101
                                                               13                                                                    A ttorneys forP laintiff
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14
                                                                                                                    O RD E R
                                                               15
                                                                          IT IS SO ORDERED.
                                                               16

                                                               17
                                                                                                                     _________________________________
                                                               18                                                    U.S. District Judge Jennifer A. Dorsey
                                                                                                                     Dated:
                                                                                                                       U.S. March
                                                                                                                            DISTRICT23, 2021
                                                                                                                                         COURT JUDGE
                                                               19

                                                               20

                                                               21                                                       DATED:

                                                               22
                                                                                                                       ###
                                                               23

                                                               24

                                                               25

                                                               26

                                                               27
                                                                                                                  Page 2 of 2
                                                                                         MAC:11779-123 Stipulation and Order to Extend Deadline to File Opposition to MSJ 3/18/2021 1:14 PM
